Warner, Chief Justice
The defendant was arrested under a bastardy warrant, issued by a Justice of the Peace, and not being ready for a hearing, the case was postponed to a future day, and the defendant gave bond and security for his appearance on the day named by the Justice, for the hearing of the charge contained in the warrant. The defendant failed to appear at the time appointed and suit was instituted on the bond, in the name of the Governor, for the use of Martha J. Carson, against the principal and his securities. There was a demurrer to the declaration, which was overruled by the Court, *175and the declaration ordered to be amended by striking out the name of Mary J. Carson, the usee, to which the defendants excepted.
This was a quasi criminal proceeding against the defendant, for investigation before the Justice. The defendant was legally arrested and brought before him upon the accusation of bastardy, and the bond for his appearance was legally taken, in accordance with the provisions of the 4633d and 4635th sections of the Code.
Let the judgment of the Court below be affirmed.